 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    RICARDO TORRES,                                     Case No. 1:17-cv-00888-SAB

12                  Plaintiff,                            AMENDED SCHEDULING ORDER

13           v.                                           (ECF Nos. 62, 71)

14    LA FAVORITA BROADCASTING, INC. et
      al.,
15
                    Defendants.
16

17
            On December 6, 2019, a stipulation was filed to modify the June 25, 2019 scheduling
18
     order in this action. (ECF No. 71.)
19
            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the June 25,
20
     2019 scheduling order is amended as follows:
21
            1.      The fact discovery cutoff shall be on April 15, 2020;
22
            2.      The parties shall disclose expert witnesses, in writing, on or before April 15,
23
                    2020;
24
            3.      The parties shall disclose all supplemental experts, in writing, on or before June 1,
25
                    2020;
26
            ///
27
            ///
28


                                                      1
 1

 2          4.      The expert discovery cutoff shall be on July 16, 2020.

 3          5.      All other aspects of the June 25, 2019 shall remain in effect.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        December 11, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
